Title: To Benjamin Franklin from Thomas Digges, 9 November 1779
From: Digges, Thomas
To: Franklin, Benjamin


Novr. 9. 1779
The person whom you lately wrote to me to supply with necessarys for releiving his distresses in confinement, was servd as well as He could be by Agents on the spot & much to his satisfaction & wish. He got away with others of his Company (among them the owner of two bills for 60 and 36 Ds. lately forwarded to you for acceptance by a private hand) on wedy. last, and is to all appearance clear. It is more than probable he will be with you in a day or two after this reaches you. As yet I hear nothing of the 50£ bill, which is rather a disapointment as frequent calls leave me very poor. I cannot for some days render you any accot. I know as yet but of thirty guins being paid. This was the last sum & the other small advances I have no regular accot. of. By appearances and manner, I think the Gentn. may be soon in a way to riemburse his freinds and do the good he seems most to wish. I am yr very obt Sert.
Alexr. Hammilton
R——tt——r——m & Dun——ke. no arrivals from the wtward
 
 Notation: Nov. 9 1779
